EXHIBIT 10.1

Securities Purchase Agreement

by and between

QC Financial Services, Inc.

and

Express Check Advance, LLC

Dated: December 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

      Page ARTICLE I   DEFINITIONS    1         1.1   Definitions.    1
        1.2   Other Definitional and Interpretive Matters    8         1.3  
Joint Negotiation and Preparation of Agreement    9 ARTICLE II   PURCHASE AND
SALE    9 ARTICLE III   PURCHASE PRICE    9         3.1   Purchase Price    9
        3.2   Determination of Purchase Price.    10         3.3   Allocation of
Purchase Price    11 ARTICLE IV   THE CLOSING    11         4.1   Time and Place
of Closing    11         4.2   Payment of Closing Payment Amount    11
        4.3   Additional Payments by Seller    11         4.4   Deliveries by
Seller    12         4.5   Deliveries by Buyer    13 ARTICLE V   REPRESENTATIONS
AND WARRANTIES OF SELLER    13         5.1   Organization and Authority of
Seller    13         5.2   Organization and Qualification of the Company    14
        5.3   Consents and Approvals; No Violation    14         5.4   Financial
Information.    15         5.5   No Material Adverse Effect    15         5.6  
Operation in the Ordinary Course    15         5.7   Undisclosed Liabilities   
16         5.8   Title; Real Property.    16         5.9   Capitalization    17
        5.10   Environmental    17         5.11   Intellectual Property.    18
        5.12   Labor Matters    18         5.13   Benefit Plans and Employee
Matters.    19         5.14   Business Agreements.    21         5.15   Legal
Proceedings and Orders.    22         5.16   Permits    23         5.17  
Compliance with Laws    23         5.18   Insurance    23         5.19   Taxes.
   23         5.20   Fees and Commissions    24         5.21   No Guaranties   
24         5.22   Leased Vehicles    24         5.23   Leased Copiers    24
        5.24   Transactions with Related Parties    24         5.25   Books and
Records    25

 

(i)



--------------------------------------------------------------------------------

        5.26   Disclosure    25 ARTICLE VI   REPRESENTATIONS AND WARRANTIES OF
BUYER    25         6.1   Organization    25         6.2   Authority Relative to
this Agreement    25         6.3   Consents and Approvals; No Violation    25
        6.4   Fees and Commissions    26 ARTICLE VII   COVENANTS OF THE PARTIES
   26         7.1   Access to Information.    26         7.2   Expenses    26
        7.3   Further Assurances.    27         7.4   Public Statements    27
        7.5   Consents and Approvals.    27         7.6   Tax Matters.    27
        7.7   Employees and Employee Benefits    29         7.8   Transition
Services.    29         7.9   Non-Compete; Non Solicitation.    29         7.10
  [Reserved]    30         7.11   Cash of Company; Bank Accounts    30
        7.12   [Reserved]    31         7.13   Audited Financial Statements   
31         7.14   Pro-Rated Items    31         7.15   Seller Assumed Contracts
   31         7.16   Payables and Other Expenses of the Business    32
        7.17   Mail    32 ARTICLE VIII   INDEMNIFICATION    32         8.1  
Survival of Representations and Warranties    32         8.2   Indemnification.
   32         8.3   Indemnification Procedures.    33         8.4   Limitations
on Indemnification.    35         8.5   Reservation of Rights    36         8.6
  Tax Treatment of Indemnity Payments    36         8.7   Insurance Coverage   
36         8.8   Exclusive Remedy    36         8.9   No Consequential Damages
   36 ARTICLE IX   MISCELLANEOUS PROVISIONS    36         9.1   Amendment and
Modification    36         9.2   Waiver of Compliance; Consents    36
        9.3   Notices    36         9.4   Assignment    37         9.5  
Governing Law; Waiver of Jury Trial.    37         9.6   Severability    37
        9.7   Entire Agreement    37         9.8   Counterparts    38
        9.9   Tax Disclosure    38

 

(ii)



--------------------------------------------------------------------------------

SECURITIES PURCHASE AGREEMENT

This Securities Purchase Agreement (“Agreement”), made as of December 1, 2006,
by and between QC FINANCIAL SERVICES, INC., a Missouri corporation (“Buyer”),
and EXPRESS CHECK ADVANCE, LLC, a Tennessee limited liability company
(“Seller”).

WHEREAS, Buyer desires to purchase, and Seller desires to sell, all the issued
and outstanding Membership Interests in Express Check Advance of South Carolina,
LLC, a Tennessee limited liability company (the “Company”) upon the terms and
conditions set forth in this Agreement;

NOW, THEREFORE, in consideration of the mutual covenants, representations,
warranties, and agreements set forth below, the Parties agree as follows:

ARTICLE I

DEFINITIONS

1.1 Definitions.

(a) As used in this Agreement, the following terms have the meanings specified
in this Section 1.1(a):

“Affiliate” has the meaning set forth in Rule 12b-2 of the General Rules and
Regulations under the Securities Exchange Act of 1934.

“Bank” means, as the context requires, Cornerstone or Highbridge, and “Banks”
means Cornerstone and Highbridge, collectively.

“Bank Debt” means all amounts outstanding under the Bank Financing Documents.

“Bank Financing Documents” means (i) the Cornerstone Community Bank Financing
Lease Agreement, dated May 10, 2006, between Cornerstone and Seller; (ii) the
Cornerstone Community Bank Financing Lease Agreement, dated May 19, 2006,
between Cornerstone and Seller; and (iii) the Loan and Security Agreement, dated
September 24, 2003, and thereafter amended from time to time, between
Highbridge, as agent for the lenders identified therein, Seller and certain of
Seller’s Affiliates.

“Business” means the deferred presentment services and related business
conducted by the Company.

“Business Agreement” means (i) any Employee Agreement and (ii) any Contract to
which the Company is a party or by which it or its assets is bound, all as set
forth on Section 5.14(b) of the Seller Disclosure Schedule.

“Business Day” means any day other than Saturday, Sunday, and any day that is a
legal holiday or a day on which banking institutions in the State of Kansas are
authorized by Law to close.



--------------------------------------------------------------------------------

“Business Employees” means the employees of the Company.

“Buyer Indemnified Persons” means the Buyer and its Affiliates (including the
Company following the purchase of the Membership Interests by Buyer pursuant
hereto), its and their successors and assigns, and the respective officers,
directors, employees and agents of each of the foregoing.

“Buyer’s Representatives” means Buyer’s accountants, employees, counsel,
consultants, financial advisors, and other representatives.

“Capital Lease Obligations” means the obligations (including all prepayment or
other similar fees, expenses or penalties on or relating to the repayment or
assumption thereof) of the Company to pay rent or other amounts under any lease
of (or other arrangement covering the right to use) real or personal property,
which obligations are required to be classified and accounted for as capital
leases on the consolidated balance sheet of Seller of such date computed in
accordance with GAAP, consistently applied with the Financial Statements.

“Claims” means any and all administrative, regulatory, or judicial actions or
causes of action, suits, petitions, Proceedings, investigations, hearings,
demands, demand letters, claims, or notices of noncompliance or violation
delivered by any Governmental Entity or other Person.

“COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended.

“COBRA Continuation Coverage” means the continuation of medical coverage
required under sections 601 through 608 of ERISA, and section 4980B of the Code.

“Code” means the Internal Revenue Code of 1986, as amended.

“Consent” means approval, order, authorization or consent, including any consent
required in connection with the possession of the Leased Real Property by the
Company following the Closing.

“Contract” means any contract, agreement, real or personal property lease,
commitment, understanding or instrument that is legally binding on the Company
or its assets.

“Cornerstone” means Cornerstone Community Bank, a state bank with its principal
business office in Chattanooga, Tennessee.

“Current Receivables” means the aggregate face amount of the Company’s
Receivables (including all fees related thereto) on the balance sheet as of the
Effective Time with respect to which the Company has not as of the Effective
Time deposited or attempted to deposit the related check. Current Receivables do
not include any amounts relating to uncollected checks, returned checks or loans
for which the Company would have otherwise deposited the check as of the
Effective Time in the Ordinary Course of Business of the Company or any NSF
receivables.

“Encumbrances” means any mortgages, pledges, liens, claims, charges, security
interests, conditional and installment sale agreements, activity and use
limitations, easements, covenants,

 

-2-



--------------------------------------------------------------------------------

encumbrances, title defects, deed restrictions, rights of first refusal,
options, and any other restrictions of any kind whether or not relating to the
extension of credit or the borrowing of money, including restrictions on
transfer, receipt of income, or exercise of any other attribute of ownership.

“Environment” means all or any of the following media: soil, land surface and
subsurface strata, surface waters (including navigable waters, streams, ponds,
drainage basins, and wetlands), groundwater, drinking water supply, stream
sediments, ambient air (including the air within buildings and the air within
other natural or man-made structures above or below ground), plant and animal
life, and any other natural resource.

“Environmental Claims” means any and all Claims (including any such Claims
involving toxic torts or similar liabilities in tort, whether based on
negligence or other fault, strict or absolute liability, or any other basis)
under or in respect of any Environmental Laws or Environmental Permits, or
arising from the presence, Release, or threatened Release (or alleged presence,
Release, or threatened Release) into the Environment of any Hazardous Materials,
including any and all Claims by any Governmental Entity or other Person for
enforcement, cleanup, remediation, removal, response, contribution,
indemnification, cost recovery, compensation, injunctive relief, or remedial or
other actions or damages, in each case under or in respect of any Environmental
Law.

“Environmental Laws” means all Laws relating to pollution or the protection of
the Environment, including Laws relating to Releases and threatened Releases or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport, or handling of Hazardous Materials. Environmental
Laws include the Comprehensive Environmental Response, Compensation, and
Liability Act, 42 U.S.C. § 9601 et seq.; the Federal Insecticide, Fungicide and
Rodenticide Act, 7 U.S.C. § 136 et seq.; the Resource Conservation and Recovery
Act, 42 U.S.C. § 6901, et seq.; the Toxic Substances Control Act, 15 U.S.C. §
2601 et seq.; the Clean Air Act, 42 U.S.C. § 7401 et seq.; the Federal Water
Pollution Control Act, 33 U.S.C. § 1251 et seq.; the Oil Pollution Act, 33
U.S.C. § 2701 et seq.; the Endangered Species Act, 16 U.S.C. § 1531 et seq.; the
National Environmental Policy Act, 42 U.S.C. § 4321, et seq.; the Safe Drinking
Water Act, 42 U.S.C. § 300f et seq.; Emergency Planning and the Community
Right-to-Know Act, 42 U.S.C. § 11001 et seq.; the Atomic Energy Act, 42 U.S.C. §
2014 et seq.; the Nuclear Waste Policy Act, 42 U.S.C. § 10101 et seq.; and their
state and local counterparts or equivalents, all as amended from time to time,
and regulations issued pursuant to any of those statutes.

“Environmental Permits” means all permits, certifications, licenses, franchises,
approvals, consents, waivers or other authorizations of Governmental Entities
issued under or with respect to applicable Environmental Laws and used or held
by the Company.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“GAAP” means U.S. generally accepted accounting principles, as currently in
effect as consistently applied by the Seller.

 

-3-



--------------------------------------------------------------------------------

“Governing Documents” of a Party means that Party’s articles or certificate of
incorporation or formation or organization, bylaws, operating agreement, limited
liability company agreement, or comparable governing documents.

“Governmental Entity” means the United States of America and any other federal,
state, local, or foreign governmental or regulatory authority, department,
agency, commission, body, court, or other governmental entity.

“Hazardous Material” means (i) any chemicals, materials, substances, or wastes
which are now or hereafter defined as or included in the definition of
“hazardous substance,” “hazardous material,” “hazardous waste,” “solid waste,”
“toxic substance,” “extremely hazardous substance,” “pollutant,” “contaminant,”
or words of similar import under any applicable Environmental Laws; (ii) any
petroleum, petroleum products (including crude oil or any fraction thereof),
natural gas, natural gas liquids, liquefied natural gas or synthetic gas useable
for fuel (or mixtures of natural gas and such synthetic gas), or oil and gas
exploration or production waste, polychlorinated biphenyls, asbestos-containing
materials, mercury, and lead-based paints; and (iii) any other chemical,
material, substance, waste, or mixture thereof which is prohibited, limited, or
regulated by Environmental Laws.

“Highbridge” means Highbridge/Zwirn Special Opportunities Fund, L.P., with its
principal business office in New York, New York, and its successors and assigns.

“Indebtedness” means, without duplication, the aggregate amount (including the
current portions thereof) of all (i) indebtedness for money borrowed and
purchase money indebtedness (other than accrued expenses and accounts payable in
the Ordinary Course of Business) of the Company; (ii) indebtedness of the type
described in clause (i) above guaranteed, directly or indirectly, in any manner
by the Company or in effect guaranteed, directly or indirectly, in any manner by
the Company through an agreement, contingent or otherwise, to supply funds to,
or in any other manner invest in, the debtor, or to purchase indebtedness, or to
purchase and pay for property if not delivered or pay for services if not
performed, primarily for the purpose of enabling the debtor to make payment of
the indebtedness or to assure the owners of the indebtedness against loss;
(iii) all interest expense accrued but unpaid on or relating to any of such
indebtedness; and (iv) all prepayment or other similar fees, expenses or
penalties on or relating to the repayment or assumption of any of such
indebtedness.

“Independent Accounting Firm” means any independent accounting firm of national
reputation mutually appointed by Seller and Buyer (other than the accounting
firms used by the Seller and Buyer), or, if Seller and Buyer cannot so mutually
agree, by lot from among the remaining nationally recognized independent
accounting firms.

“Intellectual Property” means all patents, trademarks, service marks, logos,
designs, trade names, brands, domain names, product configurations, trade dress,
mask works, copyrights, software, data bases, inventions, discoveries,
processes, formulae, technical advances, documentation, manuals, marketing
materials, confidential and proprietary information, trade secrets, or know-how
(including any registrations or applications for registration of any of the
foregoing) or any other similar type of proprietary intellectual property right
used by the Company in connection with the Business.

 

-4-



--------------------------------------------------------------------------------

“Law” means any statutes, regulations, rules, ordinances, codes, and similar
acts or promulgations of any Governmental Entity and common law.

“Loss” or “Losses” means losses, liabilities, damages, obligations, payments,
costs, taxes and expenses (including the costs and expenses of any and all
actions, suits, proceedings, assessments, judgments, settlements, and
compromises relating thereto and reasonable attorneys’ fees and reasonable
disbursements in connection therewith).

“Material Adverse Effect” means a material adverse effect on the business,
assets, properties, results of operations, or condition (financial or otherwise)
of the Business.

“Membership Interests” means all of the issued and outstanding membership
interests of the Company.

“Order” means any order, judgment, writ, injunction, decree, directive, or award
of a court, administrative judge, or other Governmental Entity acting in an
adjudicative or regulatory capacity, or of an arbitrator with applicable
jurisdiction over the subject matter.

“Ordinary Course of Business” means an action taken by a Person which is in the
ordinary course of the normal operations of the Business consistent with past
practices of the Seller and the Company.

“Party” means either Buyer or Seller, as indicated by the context, and “Parties”
means Buyer and Seller.

“Permits” means all permits, certifications, licenses, franchises, approvals,
consents, waivers or other authorizations of Governmental Entities issued under
or with respect to applicable Laws or Orders and used or held by the Company for
the operation of the Business, other than Environmental Permits.

“Person” means any individual, partnership, limited liability company, joint
venture, corporation, trust, unincorporated organization, or Governmental
Entity.

“Prime Rate” means, for any day, the per annum rate of interest quoted as the
“Bank Prime Rate” rate for the most recent weekday for which such rate is quoted
in the statistical release designated as H.15, or any successor publication,
published from time to time by the Board of Governors of the Federal Reserve
System.

“Proceedings” means any action, arbitration, audit, hearing, investigation,
litigation, or suit (whether civil, criminal, administrative, investigative, or
informal or at law or in equity) commenced, brought, conducted, or heard by or
before, or otherwise involving, any Governmental Entity or arbitrator.

“Receivables” means, with respect to the Company, deferred presentment or loan
receivables (including all fees related thereto), whether or not past due, on
the Closing Date, and all NSF receivables.

 

-5-



--------------------------------------------------------------------------------

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, dumping, or disposing of Hazardous
Materials into the Environment.

“Required Regulatory Approvals” means the approvals set forth on Exhibit 1.1.

“Securities Act” means the Securities Act of 1933, as amended.

“Seller Assumed Contracts” means the Business Agreements of the Company in
existence on the Closing Date that have been assumed by Seller in accordance
with Section 7.15 of this Agreement.

“Seller Disclosure Schedule” means the Disclosure Schedule delivered by Seller
to Buyer dated as of the date of this Agreement.

“Seller Indemnified Persons” means the Seller and its Affiliates (excluding the
Company following the purchase of the Membership Interests by Buyer pursuant
hereto), its and their successors and assigns, and the respective officers,
directors, employees and agents of each of the foregoing.

“Seller’s Knowledge” means the actual knowledge, upon reasonable inquiry, of
Randall L. McCoy, Anthony R. Scales and Don Wright.

“Seller’s Representatives” means Seller’s accountants, employees, counsel,
consultants, financial advisors, and other representatives.

“Subsidiary,” when used in reference to a Person, means any Person of which
outstanding securities or other equity interests having ordinary voting power to
elect a majority of the board of directors, managers or others performing
similar functions of such Person are owned directly or indirectly by the first
Person.

“Tax” and “Taxes” means taxes, levies or other like assessments, customs,
duties, charges or fees of any kind imposed by any governmental authority,
including income, gross receipts, excise, real or personal property, sales, use,
payroll, franchise, withholding, social security, workers’ compensation,
unemployment compensation, or transfer and gains taxes, and also including
escheat or unclaimed property liabilities, and in each instance such term shall
include any interest, penalties or additions to tax attributable to any Tax and
any such amounts of a Tax Affiliate.

“Tax Affiliate” of a Person means (a) a member of that Person’s affiliated group
(as described in Code section 1504(a) or any similar group defined under a
similar provision of Law), (b) any Subsidiary of that Person which is a
partnership or is disregarded as an entity separate from that Person for Tax
purposes, (c) any entity of which that Person is a Subsidiary, and (d) any
entity that is treated as the owner of such Person’s assets for federal income
Tax purposes.

 

-6-



--------------------------------------------------------------------------------

“Tax Return” means any return, report, information return, or other document
(including any related or supporting information) required to be supplied to any
Governmental Entity with respect to Taxes.

“WARN Act” means the Worker Adjustment Retraining and Notification Act of 1988,
as amended.

(b) In addition, each of the following terms has the meaning specified in the
Section set forth opposite such term:

 

Term

   Reference

Adjustment Amount

   Section 3.1

Balance Sheet

   Section 5.4(a)

Benefit Plan/Benefit Arrangement

   Section 5.13(a)

Closing/Closing Date

   Section 4.1

Closing Payment Amount

   Section 3.2(a)

Company

   Preamble

Core Seller Representations

   Section 8.1

Direct Loss

   Section 8.3(c)

Effective Time

   Section 4.1

Employee Agreements

   Section 5.13(h)

ERISA Affiliate

   Section 5.13(a)

Excluded Transaction

   Section 7.10(e)

Financial Statements

   Section 5.4(a)

Income Statement

   Section 5.4(a)

Indemnifiable Loss

   Section 8.2(a)

Indemnifying Party

   Section 8.3(a)

Indemnitee

   Section 8.2(c)

Leased Real Property

   Section 5.8(b)

Leased Vehicles

   Section 5.22

 

-7-



--------------------------------------------------------------------------------

Non-Compete Agreements

   Section 4.4(k)

Non-Compete Period

   Section 7.10(a)

Owned Real Property

   Section 5.8(b)

Post-Closing Adjustment Statement

   Section 3.2(b)

Pre-Closing Tax Period

   Section 7.6(e)

Prorated Items

   Section 7.15(a)

Purchase Price

   Section 3.1

Real Property

   Section 5.8(b)

Standard Representations

   Section 8.1

Straddle Period

   Section 7.6(f)

Third Party Claim

   Section 8.3(a)

Transfer Taxes

   Section 7.6(a)

Transition Services

   Section 7.9

1.2 Other Definitional and Interpretive Matters. Unless otherwise expressly
provided, for purposes of this Agreement, the following rules of interpretation
apply:

(a) Calculation of Time Period. When calculating the period of time before
which, within which, or following which any act is to be done or step taken
pursuant to this Agreement, the date that is the reference date in calculating
such period will be excluded, unless otherwise specified. If the last day of
such period is a non-Business Day, the period in question will end on the next
succeeding Business Day.

(b) Dollars. Any reference in this Agreement to “dollars” or “$” means U.S.
dollars.

(c) Exhibits and Schedules. Unless otherwise expressly indicated, any reference
in this Agreement to an “Exhibit” or a “Schedule” refers to an Exhibit to this
Agreement or a Schedule to this Agreement. The Exhibits and Schedules to this
Agreement are incorporated herein and made a part hereof as if set forth in full
herein and are an integral part of this Agreement. Any capitalized terms used in
any Schedule or Exhibit but not otherwise defined therein are defined as set
forth in this Agreement.

(d) Gender and Number. Any reference in this Agreement to gender includes all
genders, and the meaning of defined terms applies to both the singular and the
plural of those terms.

 

-8-



--------------------------------------------------------------------------------

(e) Headings. The provision of a Table of Contents, the division of this
Agreement into Articles, Sections, and other subdivisions, and the insertion of
headings are for convenience of reference only and do not affect, and will not
be utilized in construing or interpreting, this Agreement. All references in
this Agreement to any “Section” are to the corresponding Section of this
Agreement unless otherwise specified.

(f) “Herein”. Words such as “herein,” “hereinafter,” “hereof,” and “hereunder”
refer to this Agreement (including the Schedules and Exhibits to this Agreement)
as a whole and not merely to the Section or subdivision in which such words
appear, unless the context otherwise requires.

(g) “Including”. The word “including” or any variation thereof means “including,
without limitation” and does not limit any general statement that it follows to
the specific or similar items or matters immediately following it.

1.3 Joint Negotiation and Preparation of Agreement. The Parties have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement will be construed as jointly drafted by the Parties and no presumption
or burden of proof favoring or disfavoring any Party will exist or arise by
virtue of the authorship of any provision of this Agreement.

ARTICLE II

PURCHASE AND SALE

Upon the terms of and subject to the satisfaction of the conditions contained in
this Agreement, at the Closing, Seller will sell, assign, convey, transfer, and
deliver to Buyer, and Buyer will purchase and acquire from Seller, the
Membership Interests, free and clear of all Encumbrances. Buyer will thereby
acquire all of the Company’s assets, including all Receivables.

ARTICLE III

PURCHASE PRICE

3.1 Purchase Price. The purchase price for the Membership Interests (“Purchase
Price”) will be $16,000,000, plus (i) in the event Current Receivables exceed
$5,300,000, an amount equal to 95% of such excess; or minus (ii) in the event
Current Receivables are less than $5,300,000, an amount equal to 95% of such
deficit (“Adjustment Amount”).

 

-9-



--------------------------------------------------------------------------------

3.2 Determination of Purchase Price.

(a) At least five (5) days prior to the Closing Date, Seller will prepare and
deliver to Buyer a good faith estimate of the Purchase Price, based on Seller’s
good faith estimate of the Adjustment Amount (such estimated Purchase Price
being referred to as the “Closing Payment Amount”). In addition, Seller will
provide Buyer with supporting calculations, in reasonable detail, for its
estimate of the Closing Payment Amount at the time it delivers the estimate.
Buyer will pay to Seller the Closing Payment Amount at Closing by wire transfer
to an account designated by Seller.

(b) Within 45 days after the Closing Date, Buyer will prepare and deliver to
Seller a statement (the “Post-Closing Adjustment Statement”) that reflects
Buyer’s determination of the Adjustment Amount and any amounts due to or from
the Seller pursuant to Section 7.14. In addition, Buyer will provide Seller with
supporting calculations, in reasonable detail, for such determinations at the
time it delivers the Post-Closing Adjustment Statement. The Parties agree to
cooperate with each other in connection with Buyer’s preparation of the
Post-Closing Adjustment Statement, and will provide each other with access to
their respective books, records, information, and employees as may be reasonably
necessary therefor.

(c) The amounts determined by Buyer as set forth in the Post-Closing Adjustment
Statement will be final, binding, and conclusive for all purposes unless, and
only to the extent, that within 30 days after Buyer has delivered the
Post-Closing Adjustment Statement Seller notifies Buyer in writing of any
dispute with matters set forth in the Post-Closing Adjustment Statement, stating
the basis of such disagreement, and Seller’s position with respect to each
disputed item.

(d) If Seller delivers a notice of dispute in compliance with Section 3.2(c),
then (i) the undisputed amount of the difference between the Purchase Price and
the Closing Payment Amount will within five (5) days following such delivery be
paid by the appropriate Party, in accordance with the last sentence of
Section 3.2(e); and (ii) Buyer and Seller will attempt to reconcile their
differences, and any resolution by them as to any disputed amounts will be
final, binding, and conclusive for all purposes on the Parties. If Buyer and
Seller are unable to reach a resolution with respect to all disputed items
within fifteen (15) days of delivery of Seller’s notice of dispute, Buyer and
Seller will submit any items remaining in dispute for determination and
resolution to the Independent Accounting Firm, which will be instructed to
determine and report to the Parties, within 30 days after such submission, upon
such remaining disputed items. The report of the Independent Accounting Firm
will be final, binding, and conclusive on the Parties for all purposes. The fees
and disbursements of the Independent Accounting Firm will be allocated between
Buyer and Seller so that Seller’s share of such fees and disbursements will be
in the same proportion that the aggregate amount of such remaining disputed
items so submitted to the Independent Accounting Firm that is unsuccessfully
disputed by Seller (as finally determined by the Independent Accounting Firm)
bears to the total amount of such remaining disputed amounts so submitted to the
Independent Accounting Firm.

(e) Within five (5) days following the final determination of the Purchase Price
pursuant to Sections 3.2(c) and 3.2(d), (i) if the Purchase Price is greater
than the Closing Payment Amount, Buyer will pay the difference (adjusted to
reflect any payment pursuant to

 

-10-



--------------------------------------------------------------------------------

Section 3.2(d)(i)) to Seller; or (ii) if the Purchase Price is less than the
Closing Payment Amount, Seller will pay the difference (adjusted to reflect any
payment pursuant to Section 3.2(d)(i)) to Buyer. Any amount paid under this
Section 3.2 will be paid in cash by wire transfer of immediately available funds
to the account specified by the Party receiving payment, with interest for the
period commencing on the Closing Date through the date of payment, calculated at
the Prime Rate in effect on the Closing Date.

3.3 Allocation of Purchase Price. For U.S. federal income tax purposes, the
purchase of the Membership Interests will be treated as an acquisition of the
assets owned by the Company. The Purchase Price and the liabilities of the
Company treated as assumed pursuant to this Agreement for U.S. Federal income
tax purposes will be allocated among the properties and assets of the Company as
set forth on Exhibit 3.3. Each Party will report (and Seller will cause its Tax
Affiliates to report) the transactions contemplated by this Agreement for U.S.
federal income tax and all other Tax purposes in a manner consistent with this
Section 3.3 and such allocation, and will not take any action inconsistent
therewith upon examination of any Tax Return, in any refund claim, in any
litigation or otherwise with respect to such Tax Returns, unless required to do
so by applicable law. Each Party will timely file, and will provide the other
promptly with any other information required to complete Form 8594 under the
Code. Each Party will notify the other, and will provide the other with
reasonably requested cooperation, in the event of an examination, audit, or
other proceeding regarding the allocations provided for in this Section 3.3.

ARTICLE IV

THE CLOSING

4.1 Time and Place of Closing. Upon the terms and subject to the satisfaction of
the conditions contained in Article VIII of this Agreement, the closing of the
purchase and sale of the Membership Interests (the “Closing”) will take place at
the offices of Buyer in Overland Park, Kansas, beginning at 10:00 A.M. on
December 1, 2006, or at such other place or time as the Parties may agree. The
date on which the Closing occurs is referred to herein as the “Closing Date.”
The purchase and sale of the Membership Interests will be effective as of 12:01
A.M., on the Closing Date (the “Effective Time”).

4.2 Payment of Closing Payment Amount. At the Closing, Buyer will pay or cause
to be paid to Seller, by wire transfer of immediately available funds to the
account specified in wire transfer instructions provided by Seller to Buyer at
or prior to the Closing, the Closing Payment Amount.

4.3 Additional Payments by Seller. At or prior to the Closing, Seller will pay
or cause to be paid to the Banks all amounts necessary to satisfy in full the
Bank Debt or will otherwise obtain a release of the Company of any obligations
with respect to the Bank Debt. On the Closing Date, Seller will obtain a release
of the Encumbrance of record filed by Highbridge against the Company. Within 10
days of the Closing Date, Seller will obtain the release of any other
Encumbrance on the properties and assets of, and Membership Interest in, the
Company and will provide Buyer with documentation evidencing the termination of
financing statements with respect thereto.

 

-11-



--------------------------------------------------------------------------------

4.4 Deliveries by Seller. At the Closing, Seller will deliver the following to
Buyer:

(a) an assignment and acceptance of Seller’s rights to and interests in the
Membership Interests in form mutually acceptable to the Parties and duly
executed by Seller;

(b) all consents, waivers or approvals required to be obtained by Seller or the
Company from third parties, including Governmental Entities, in connection with
this Agreement, including the consent of Harbert Private Equity Fund II, LLC;

(c) an officer’s certificate, dated the Closing Date, certifying as to
(i) Seller’s articles of organization and operating agreement and the incumbency
of officers executing this Agreement and each of the related agreements to which
Seller is a party, (ii) the Company’s articles of organization and operating
agreement, and (iii) the resolutions of the members of Seller authorizing the
execution, delivery and performance by Seller of this Agreement and each of the
related agreements to which Seller is a party;

(d) written confirmation from each Bank confirming that all obligations of the
Company under the respective Bank Financing Document have been satisfied in full
as of the Closing Date or that the Bank, as of the Closing Date, has released
the Company from such obligations;

(e) [Reserved];

(f) a certificate of good standing of Seller and the Company from the Secretary
of State of the State of Tennessee within ten days of the Closing Date;

(g) evidence of foreign qualification of the Company from the State of South
Carolina within ten days of the Closing Date;

(h) an opinion dated the Closing Date from Miller & Martin PLLC, in form
acceptable to Buyer;

(i) a Transition Services Agreement executed by Seller as to Transition Services
to be provided by Seller to the Company after Closing in form mutually agreeable
to the Parties;

(j) a certificate prepared by Express Check Advance, Inc., in form and substance
in accordance with Section 1.1445-2(b)(2)(iv) of the Treasury Regulations
promulgated under the Code to the effect that Express Check Advance, Inc. is not
a foreign Person within the meaning of Section 1445 of the Code;

(k) Confidentiality and Non-Compete Agreements in form mutually agreeable to the
Parties duly executed by each of Randall L. McCoy and Anthony R. Scales (the
“Non-Compete Agreements”);

 

-12-



--------------------------------------------------------------------------------

(l) resignation letters in form and substance satisfactory to Buyer from each
manager of the Company effective as of the Closing Date; and

(l) such other agreements, documents, instruments, and writings as are required
to be delivered by Seller pursuant to this Agreement.

4.5 Deliveries by Buyer. At the Closing, Buyer will deliver the following to
Seller:

(a) an assignment and acceptance of Seller’s rights to and interests in the
Membership Interests in form mutually acceptable to the Parties and duly
executed by Buyer;

(b) all consents, waivers, or approvals required to be obtained by Buyer from
third parties, including Governmental Entities, in connection with this
Agreement;

(c) an officer’s certificate, dated the Closing Date, certifying as to (i) the
incumbency of officers executing this Agreement and each of the related
agreements to which Buyer is a party and (ii) the resolutions of the board of
directors of Buyer authorizing the execution, delivery and performance by Buyer
of this Agreement and each of the related agreements to which Buyer is a party;

(d) a certificate of good standing of Buyer from the Secretary of State of the
State of Missouri dated within ten days of the Closing Date; and

(e) such other agreements, documents, instruments and writings as are required
to be delivered by Buyer at or prior to the Closing Date pursuant to this
Agreement.

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF SELLER

As an inducement to Buyer to enter into this Agreement and to consummate the
transactions contemplated hereby, except as set forth in, or qualified by any
matter set forth in, the Seller Disclosure Schedule, Seller represents and
warrants to Buyer as set forth in this Article V.

5.1 Organization and Authority of Seller. Seller is a limited liability company
duly organized, validly existing, and in good standing under the laws of the
State of Tennessee and has all requisite limited liability company power and
authority to own the Membership Interests. Seller has the requisite limited
liability company power and authority to execute and deliver this Agreement, to
consummate the transactions contemplated hereby, to own, operate or lease its
properties, as applicable, and to carry on its business as now conducted. The
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby have been duly and validly authorized by the
members of Seller and no other limited liability company or corporate
proceedings on the part of Seller are necessary to authorize this Agreement or
to consummate the transactions contemplated hereby. Seller has obtained the
approval of its members and managers in connection with the execution, delivery
and performance of this Agreement and the transactions contemplated hereby. This
Agreement has

 

-13-



--------------------------------------------------------------------------------

been duly and validly executed and delivered by Seller, and constitutes a valid
and binding agreement of Seller, enforceable against Seller in accordance with
its terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, moratorium, or other similar laws affecting or relating
to enforcement of creditors’ rights generally or general principles of equity.

5.2 Organization and Qualification of the Company. The Company is a limited
liability company duly organized, validly existing, and in good standing under
the laws of the State of Tennessee, with full power and authority to own,
operate or lease its properties, as applicable, and to conduct its business as
it is now being conducted. The Company is duly qualified to do business as a
foreign entity and is in good standing under the laws of each state or other
jurisdiction in which either the ownership or use of the properties owned or
used by it, or the nature of the activities conducted by it, requires such
qualification, except where a failure to be so qualified would not have a
Material Adverse Effect.

5.3 Consents and Approvals; No Violation. Except as set forth on Section 5.3 of
the Seller Disclosure Schedule (including the landlord consents to be obtained
by Seller post-Closing described on Section 5.3 of the Seller Disclosure
Schedule), or with respect to consents or waivers that are received on or prior
to the Closing Date, no notice, consent, approval, waiver, authorization,
registration, filing or other action of any kind is required to be made, filed,
given or obtained by Seller, the Company or any other Person, to enable Seller
to transfer the Membership Interests to Buyer or in connection with the
execution, delivery or performance of this Agreement, including the Company’s
possession of the Leased Real Property following the Closing. The execution,
delivery and performance of this Agreement by Seller, and the consummation by
Seller of the transactions contemplated hereby, do not:

(a) conflict with or result in any breach of Seller’s Governing Documents or the
Governing Documents of the Company;

(b) result in a default (including with notice, lapse of time, or both), or give
rise to any right of termination, cancellation, or acceleration, under any of
the terms, conditions, or provisions of any note, bond, mortgage, indenture,
agreement, lease, or other instrument or obligation to which Seller or the
Company is a party or by which Seller or the Company or any of the Membership
Interests or any of the assets of the Company may be bound, except for such
defaults (or rights of termination, cancellation, or acceleration) as to which
requisite waivers or consents have been, or will prior to the Effective Time be,
obtained;

(c) violate any Law or Order applicable to Seller, the Company, or any of the
Membership Interests or any of the assets of the Company, except for such
violations as to which requisite waivers or consents have been, or will prior to
the Effective Time be, obtained;

(d) result in the creation or imposition of any Encumbrance upon any of the
assets of Seller or the Company or give to others any interests or rights
therein (except as contemplated in this Agreement); or

 

-14-



--------------------------------------------------------------------------------

(e) require any declaration, filing, or registration with, or notice to, or
authorization, consent, or approval of any Governmental Entity, other than the
Required Regulatory Approvals.

5.4 Financial Information.

(a) Seller has provided to Buyer: (i) audited, consolidated balance sheets of
Seller and its Subsidiaries as of December 31, 2003, December 31, 2004 and
December 31, 2005, and the related consolidated statements of operations,
changes in members’ equity, and cash flows for each of the fiscal years then
ended, including in each case the notes thereto, (ii) a pro forma, consolidated,
unaudited income statement of the Company for the 10-months ended October 31,
2006 (the “Income Statement”), and (iii) a pro forma, unaudited balance sheet
with respect to the assets and liabilities of the Company as of October 31, 2006
(the “Balance Sheet” and collectively with the Income Statement and the items
referenced in clause (i) of this Section 5.4, the “Financial Statements”). The
Financial Statements are included in Section 5.4(a) of the Seller Disclosure
Schedule.

(b) The Financial Statements referred to in clause (i) of Section 5.4(a) have
been prepared in accordance with GAAP and in accordance with the books and
records of Seller and the Company and have been prepared in a manner consistent
with Seller’s historical practice. The Financial Statements fairly present, in
all material respects, as at the respective dates thereof and for the respective
periods referred to therein, the items reflected therein.

(c) The Company has not incurred any Indebtedness or Capital Lease Obligations,
other than the Bank Debt.

5.5 No Material Adverse Effect. Since December 31, 2005, no change or event has
occurred which, either individually or in the aggregate, has resulted in or
which could reasonably be expected to have a Material Adverse Effect.

5.6 Operation in the Ordinary Course. Since December 31, 2005, the Business has
been operated in the Ordinary Course of Business. Without limiting the
generality of the foregoing sentence, since December 31, 2005 there has not
been:

(a) any material change in accounting, billing and collections methods,
principles or practices by Seller or the Company or any material revaluation for
financial statement purposes by Seller or the Company of any assets (including,
without limitation, any material writing down of the value of any property,
investment or assets);

(b) except in the Ordinary Course of Business (i) any granting by Seller or the
Company to any officer, employee, director or consultant of any material
increase in compensation, (ii) any granting by Seller or the Company to any
officer, employee, director or consultant of any increase in severance or
termination pay, (iii) any entry by Seller or the Company into any written
employment agreement, or any severance or termination agreement or arrangement,
with any officer, employee, director or consultant or (iv) any adoption or
amendment of any benefits plans;

 

-15-



--------------------------------------------------------------------------------

(c) any sale, lease (as lessor), license or disposition (whether in connection
with any dividend, redemption, repurchase or otherwise) by Seller or the Company
of any assets of the Company, other than distributions by the Company to Seller
of: (i) Company assets that are not related to the operation of the Business;
and (ii) cash and investments of the Company, other than the amounts required to
be in place on the Closing Date pursuant to Section 7.12 of this Agreement;

(d) any modification, amendment, termination of any lease, or waiver, release or
assignation of any material rights thereof or claims thereunder, other than as
disclosed to Buyer in writing;

(e) any change in the timing of deposits of checks relating to any Receivables
from the practices in effect on December 31, 2005; or

(f) any agreement by Seller or the Company or their Affiliates to do any of the
foregoing.

5.7 Undisclosed Liabilities. The Company does not have any debts, liabilities,
or commitments, or agreements to enter into any of the foregoing, except those:
(a) reflected or reserved against on the Balance Sheet in the amounts shown
thereon or (b) reflected in the Seller Disclosure Schedule.

5.8 Title; Real Property.

(a) The Company has good, valid, marketable and exclusive title, free and clear
of all Encumbrances, to: (i) all of the properties and assets reflected in the
Balance Sheet (except for assets held under capitalized leases), and (ii) all of
the properties and assets purchased or otherwise acquired by the Company since
the date of the Balance Sheet. With the exception of properties and assets owned
and used by Seller in connection with the providing of Transition Services to
the Company, the properties and assets owned or leased by the Company constitute
sufficient properties and assets for the operation of the Business as presently
conducted.

(b) Section 5.8 of the Seller Disclosure Schedule sets forth the real property
owned by the Company (the “Owned Real Property”) and the real property leased by
the Company (the “Leased Real Property” and together with the Owned Real
Property, the “Real Property”). The Company has a valid leasehold interest in
the Leased Real Property, free and clear of all Encumbrances. The Company has
not received written notice that the use or occupancy of the Real Property
violates any covenants, conditions or restrictions that encumber such Real
Property or that such Real Property is subject to any restriction for which any
permit or authorization is necessary to the current use thereof. There are no
leases, licenses, concessions or other agreements granting to any person the
right of use or occupancy of any portion of the Real Property.

(c) All leases for Leased Real Property (i) are valid and in full force and
effect and (ii) are enforceable in accordance with their terms. The Company is
not in default under any such lease, and, to Seller’s Knowledge, no event, act
or omission has occurred which would

 

-16-



--------------------------------------------------------------------------------

result in a default thereunder. The Company has made available to Buyer true and
complete copies of all leases for Leased Real Property, and there are no other
amendments or agreements, oral or written, with respect to any Leased Real
Property other than as set forth in the written copies provided to Buyer or as
disclosed on Section 5.8 of the Seller Disclosure Schedule.

(d) No Person (other than the Company) is in possession of the Real Property.

(e) Other than as set forth in the leases relating to the Leased Real Property,
as amended and supplemented to the date hereof, the Company is not under any
contractual or other legal obligation, and has not entered into any commitment,
to make capital improvements or alterations to the Real Property or the
facilities located thereon.

(f) With respect to the Real Property (i) no portion thereof is subject to any
pending or, to the Knowledge of Seller, threatened condemnation Proceeding by
any public or quasi-public authority with respect thereto; and (ii) no written
notice of any increase in the assessed valuation of the Real Property and no
written notice of any contemplated special assessment has been received by the
Company.

(g) With respect to the Leased Real Property, no written notice of exercise of
any option or right of termination, acceleration, repurchase or similar option
or right by a landlord or lessor with respect to a lease of any of the Leased
Real Properties has been received by the Company.

5.9 Capitalization. Seller is the sole record, legal and beneficial owner and
holder of all of the Membership Interests. With the exception of the Membership
Interests, there are no other issued or outstanding equity securities or other
securities of the Company. All of the Membership Interests have been duly
authorized and validly issued and are fully paid and nonassessable and are free
and clear of all Encumbrances and restrictions. There are no Contracts relating
to the purchase, issuance, sale, or transfer of any equity securities of the
Company. None of the Membership Interests were issued in violation of the
Securities Act or any other Law and (other than the transactions contemplated by
this Agreement) there are no commitments for the purchase or sale of, and no
options, warrants or other rights with respect to the acquisition, disposition,
redemption, transfer, registration or voting of the Membership Interests in the
Company. The Company does not own, and is not required, pursuant to any Contract
or otherwise, to acquire any equity securities or other securities of any Person
or any direct or indirect equity or ownership interest in any other business.

5.10 Environmental.

(a) The Company presently possesses all Environmental Permits necessary to
operate the Business as it is currently being operated, and (ii) the Company is
in material compliance with the requirements of such Environmental Permits and
all Environmental Laws. Section 5.10(a) of the Seller Disclosure Schedule sets
forth a list of all material Environmental Permits held by the Company for the
operation of the Business as of the date hereof.

(b) Neither Seller nor any Affiliate of Seller has received within the last
three years any written notice, report, or other information regarding any
actual or alleged violation of

 

-17-



--------------------------------------------------------------------------------

Environmental Laws or any liabilities or potential liabilities, including any
investigatory, remedial, or corrective obligations, relating to the operation of
the Business or the Company arising under Environmental Laws.

(c)(i) There is and has been no Release from, in, on, or beneath any of the Real
Property presently or formerly owned or, to Seller’s Knowledge, leased by the
Company that could form a basis for an Environmental Claim, and (ii) there are
no Environmental Claims related to the Business, which are pending or, to
Seller’s Knowledge, threatened against the Company.

(d) There are no (i) underground storage tanks, active or abandoned,
(ii) polychlorinated biphenyl containing equipment, or (iii) asbestos containing
material at any Real Property owned or, to Seller’s Knowledge, leased by the
Company.

(e) Seller has advised Buyer of the existence of, or made available to Buyer,
all material correspondence, studies, audits, reviews, investigations, analyses,
and reports on material environmental matters relating to the Business that are
in the possession or reasonable control of Seller.

5.11 Intellectual Property.

(a) Seller and the Company have previously made available to Buyer true and
complete copies of (i) each item of Intellectual Property which is registered or
for which an application has been filed, whether in the United States or
internationally, or in which the Company claims common law rights, (ii) each
license or other agreement under or pursuant to which the Intellectual Property
of a third-party is licensed to Seller or the Company for use in the Business,
and (iii) all related agreements, contracts and materials. The Intellectual
Property identified in the preceding sentence is listed in Section 5.11(a) of
the Seller Disclosure Schedule.

(b) The Company (i) owns all right, title and interest in and to, or possesses
valid licenses or other rights to use, all Intellectual Property and (ii) has
taken all commercially reasonable steps to validly maintain, and has not taken
any steps that could constitute abandonment of, any Intellectual Property owned
by the Company, including without limitation paying all necessary fees and
filing all appropriate affidavits and renewals with the appropriate
administrative or governmental office.

(c) To Seller’s Knowledge, none of the Intellectual Property infringes or
violates any intellectual property of any third party. To Seller’s Knowledge, no
third party is infringing on or otherwise violating the Intellectual Property.
There are no unresolved pending or, to Seller’s Knowledge, threatened actions or
claims that challenge or otherwise question the validity, enforceability or
effectiveness of any Intellectual Property owned by the Company. There are no
agreements, contracts, or judicial orders that would in any way limit or
restrict use of the Intellectual Property by the Company following the Closing.

5.12 Labor Matters. None of Seller, its Affiliates or the Company has been or is
a party to any collective bargaining or other labor contract with respect to the
Business. There is no pending or, to Seller’s Knowledge, threatened (a) strike,
slowdown, picketing, organizational

 

-18-



--------------------------------------------------------------------------------

activity, or work stoppage relating to the Business, or (b) action or proceeding
against or affecting the Company relating to the alleged violation of any Law
pertaining to labor relations or similar employment matters, including any
charge or complaint filed by an employee or union with the National Labor
Relations Board, the Equal Employment Opportunity Commission, or any comparable
Governmental Entity, or any other labor dispute against or affecting the
Company. There is no lockout of any employees by the Company, and no such action
is contemplated.

5.13 Benefit Plans and Employee Matters.

(a) Section 5.13(a) of the Seller Disclosure Schedule lists each employee
benefit plan (as such term is defined in section 3(3) of ERISA) and each other
severance plan or profit sharing, pension, retirement, health, retiree medical,
welfare, cafeteria, disability, or life insurance plan, agreement, program,
practice, policy, trust or arrangement, whether written or unwritten, providing
benefits or coverage to any Business Employee, director or member of the Company
(whether current, former, or retired) or their beneficiaries, (1) in effect as
of the Closing Date with respect to Seller, any Affiliate of Seller, the Company
or any entity that would be deemed a “single employer” with the Company under
Section 414(b),(c),(m) or (o) of the Code or Section 4001 of ERISA (an “ERISA
Affiliate”) on behalf of any Business Employee or director, or member of the
Company (whether current, former, or retired) or their beneficiaries or (2) with
respect to which Seller, any Affiliate of Seller, the Company or any ERISA
Affiliate has, as of the Closing Date, any obligation on behalf of any such
Business Employee, director, member, or their beneficiaries (each a “Benefit
Plan” and, collectively, the “Benefit Plans”). Copies or accurate summaries of
each Benefit Plan have been provided or made available to Buyer. Copies of each
other bonus, compensation, severance, deferred compensation, fringe benefit,
post-retirement, stock option, stock purchase, restricted stock, equity-based
award, tuition refund, service award, company car, scholarship, relocation,
accident, sick, vacation, holiday, termination, unemployment, individual
employment, consulting, executive compensation, incentive, annual physical,
perquisite, commission, payroll, retention, change in control, noncompetition or
other plan, agreement, program, practice, policy, trust or arrangement, whether
written or unwritten, providing benefits or coverage to any Business Employee,
director or member of the Company (whether current, former, or retired) or their
beneficiaries, (1) in effect as of the Closing Date with respect to Seller, any
Affiliate of Seller, the Company or any ERISA Affiliate on behalf of any
Business Employee or director, or member of the Company (whether current,
former, or retired) or their beneficiaries or (2) with respect to which Seller,
any Affiliate of Seller, the Company or any ERISA Affiliate has, as of the
Closing Date, any obligation on behalf of any such Business Employee, director,
member, or their beneficiaries (each a “Benefit Arrangement” and, collectively,
the “Benefit Arrangements”) have been provided or made available to Buyer.

(b) Each Benefit Plan that is intended to be qualified under section 401(a) of
the Code and each trust that is intended to be exempt under section 501(a) of
the Code is set forth on Section 5.13(b) of the Seller Disclosure Schedule and
has received a determination letter from the Internal Revenue Service that such
Benefit Plan or trust is so qualified or exempt, as applicable. Nothing has
occurred since the date of such determination that could reasonably be expected
to adversely affect the qualified or exempt status of such Benefit Plan or
trust, nor will the consummation of the transactions provided for by this
Agreement have any such effect.

 

-19-



--------------------------------------------------------------------------------

(c) Each Benefit Plan and Benefit Arrangement has been maintained and
administered in material compliance with its terms and all applicable Laws,
including ERISA and the Code. No Benefit Plan that is an “employee pension
benefit plan” as defined in section 3(2) of ERISA is subject to Title IV of
ERISA or Section 412 of the Code. Seller has no obligation to contribute to or
any other liability under or with respect to any multiemployer plan (as such
term is defined in Sections 3(37) or 4001(a)(3) of ERISA or Section 414(f) of
the Code), and no Benefit Plan is a multiemployer plan.

(d) The Company does not have any obligation to provide or make available
post-employment welfare benefits or welfare benefit coverage for any employee or
former employee, except as may be required under COBRA at the expense of the
employee or former employee.

(e) No claim, lawsuit, arbitration or other action has been asserted,
instituted, or, to Seller’s Knowledge, is anticipated or threatened against the
Benefit Plans or Benefit Arrangements (other than non-material routine claims
for benefits, and appeals of such claims), any trustee or fiduciary thereof, the
Company, any director, officer, or employee thereof, or any of the assets of any
trust of the Benefit Plans, with respect to the operation of the Benefit Plans
or Benefit Arrangements. No Benefit Plan or Benefit Arrangement is, or is
expected to be, under audit or investigation by any Governmental Entity and no
such completed audit, if any, has resulted in the imposition of any tax or
penalty.

(f) No Benefit Plan or Benefit Arrangement is funded through an offshore trust
or provides for a “deferral of compensation” that would cause such Benefit Plan
or Benefit Arrangement to be subject to the provisions of Code Section 409A or
the Treasury Regulations or other guidance of general applicability thereunder.

(g) Section 5.13(g) of the Seller Disclosure Schedule lists all of the Business
Employees and any individual independent contractors providing services to the
Company as of November 27, 2006, along with their position, date of hire, work
location and rate of pay. Since December 31, 2005, the Company has not granted
any bonus or any increase in the compensation of any Business Employee, except
for increases and bonuses in the Ordinary Course of Business;

(h) Section 5.13(h)(i) of the Seller Disclosure Schedule lists all Business
Employees and former employees of the Company to whom obligations are owed
under, or who are parties to, Benefit Arrangements that are employment
agreements, retention agreements and material consulting agreements as of the
date hereof (the “Employee Agreements”). Section 5.13(h)(ii) of the Seller
Disclosure Schedule sets forth all amounts payable under the Employee Agreements
at the Closing. Except as set forth on Section 5.13(h)(ii) of the Seller
Disclosure Schedule, neither the execution and delivery of this Agreement nor
the consummation of the transactions contemplated hereby will (either alone or
in combination with another event) (x) result in any payment becoming due, or
increase the amount of any compensation due, to any Business Employee or former
employee of the Business; (y) increase any benefits otherwise payable under any
Employee Agreement; or (z) result in the acceleration of the time of payment or
vesting of any compensation or benefits or in the failure of any payment under
any Benefit Plan or Benefit Arrangement to be deductible to the Company or Buyer
by reason of Section 280G

 

-20-



--------------------------------------------------------------------------------

of the Code or in the imposition of excise tax under Section 4999 of the Code.
As of the Effective Time, no Business Employee is party to, or has any rights
under, any individual severance agreement.

(i) Neither the execution and delivery of this Agreement nor the consummation of
the transactions contemplated hereby will (either alone or in combination with
another event) result in the triggering or imposition of any restrictions or
limitations on the rights of the Company to amend or terminate any Benefit Plan
or Benefit Arrangement or increase any benefits otherwise payable under any
Benefit Plan or Benefit Arrangement (except to the extent that any such increase
is required pursuant to the terms of any Employee Agreement as in effect as of
the date hereof).

5.14 Business Agreements.

(a) The Company is not, as of the date hereof, party to any:

(i) Contract containing a covenant limiting the freedom of the Company to engage
in any line of business in any geographic area or to compete with any Person
that limits the conduct of the Business as presently conducted;

(ii) Employee Agreement (except as set forth on Section 5.13(h)(i) or
Section 5.13(h)(ii) of the Seller Disclosure Schedule);

(iii) Contract with (A) Seller or any Affiliate of Seller, or (B) any current or
former officer, director or employee of the Company, other than Employee
Agreements covered by clause (ii) above, the Transition Services Agreement and
the Non-Compete Agreements;

(iv) Contract creating an Encumbrance upon any assets of the Business, other
than as set forth on Section 5.14(a)(iv) of the Seller Disclosure Schedule;

(v) Power of attorney or similar instrument;

(vi) Contract (other than this Agreement) for the sale of any of the assets of
the Business;

(vii) Contract providing for indemnification by the Company of any Person with
respect to liabilities relating to any current or former business of the Company
or any predecessor Person or with respect to liabilities under any Environmental
Laws or for the investigation, remediation, or clean up of any Hazardous
Materials;

(viii) Contract relating in whole or in part to the Intellectual Property
(including any license or other agreement under which the Company is licensee or
licensor of any Intellectual Property), other than with respect to off-the-shelf
software;

 

-21-



--------------------------------------------------------------------------------

(ix) Contract under which the Company has borrowed any money from, or issued any
note, bond, debenture or other evidence of Indebtedness to, any Person or any
other note, bond, debenture or other evidence of Indebtedness of the Company, or
obligating the Company to enter into any Capital Lease Obligations or obligate
itself with respect to any Indebtedness;

(x) Contract under which the Company has, directly or indirectly, made any
advance, loan, extension of credit or capital contribution to, or other
investment in, any Person other than extensions of credit in the Ordinary Course
of Business;

(xi) Contract for any joint venture, partnership or similar arrangement; or

(xii) Contract other than as set forth above that is material to the Business.

(b) Section 5.14(b) of the Seller Disclosure Schedule sets forth each of the
Company’s Business Agreements. Seller has provided Buyer with true and correct
copies of each of the Business Agreements, and there are no other amendments or
agreements, oral or written, with respect to any Business Agreement other than
as set forth in the written copies provided to Buyer. Each Business Agreement
constitutes a valid and binding obligation of the Company that is a party
thereto and, to Seller’s Knowledge, constitutes a valid and binding obligation
of the other parties thereto and is in full force and effect. The Company is not
in breach or default (nor has any event occurred which, with notice or the
passage of time, or both, would constitute such a breach or default) under, nor
has the Company received written notice that it is in breach or default under,
any Business Agreement, except for such breaches or defaults as to which
requisite waivers or consents have been obtained. To Seller’s Knowledge, no
other party to any Business Agreement is in breach or default (nor has any event
occurred which, with notice or the passage of time, or both, would constitute
such a breach or default) under any Business Agreement. Seller has not received
written notice of cancellation or termination of any Business Agreement.

(c) Seller has made all payments and satisfied all its obligations with respect
to the Business Agreements that are due or required to be satisfied prior to the
Closing Date.

5.15 Legal Proceedings and Orders.

(a) There are no Claims relating to the Membership Interests or the Business,
which are pending or, to Seller’s Knowledge, threatened against Seller or the
Company. Neither Seller, any of its Affiliates nor the Company is subject to any
outstanding Orders relating to the Membership Interests or the Business.

(b) There are presently no outstanding judgments of any Governmental Entity
against or affecting Seller or the Company or any of their respective assets,
the Membership Interests or the transactions contemplated by this Agreement.

 

-22-



--------------------------------------------------------------------------------

(c) Neither Seller nor the Company has commenced or has any pending Litigation
against any third party.

5.16 Permits. The Company (i) has all Permits required by Law for the operation
of the Business as presently conducted and is in compliance in all material
respects with the terms of the Permits, and (ii) is not in breach or default
(nor has any event occurred which, with the giving of notice or the passage of
time, or both, would constitute such a breach or default) under such Permits and
each such Permit is in full force and effect. Section 5.16 of the Seller
Disclosure Schedule sets forth a list of all material Permits held by the
Company and required for the operation of the Business as of the date hereof.

5.17 Compliance with Laws. Seller and the Company are in material compliance
with all Laws and Orders applicable to the operation of the Business as
presently conducted. Without limiting the foregoing sentence, except as
disclosed to Buyer in writing, the Company has entered into each deferred
presentment arrangement and has conducted its collection practices, in material
compliance with all applicable Laws and Orders, including §34-39-110 et. seq. of
the South Carolina Statutes, the South Carolina Uniform Consumer Credit Code,
the Federal Truth in Lending Act and Regulation Z. Neither Seller nor the
Company has received any written communication, or to Seller’s Knowledge any
oral communication, from any Person that alleges that the Company is not in
compliance with any Laws or Orders.

5.18 Insurance. Seller has delivered or otherwise made available to Buyer a list
of the insurance covering the Company and the Business. All such insurance is in
full force and effect but will be terminated with respect to the Company and the
Business at Closing. All pending claims under such policies related to the
Business are listed on Section 5.18 of the Seller Disclosure Schedule.

5.19 Taxes.

(a) The Company is disregarded as an entity for U.S. federal income Tax purposes
and has been since it came into existence. The Company has filed all Tax Returns
required to be filed by it. All such Tax returns were accurate in all material
respects. All Taxes required to be paid by the Company have been paid in full.

(b) With respect to the Company, all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee, independent
contractor, equity holder, creditor or other third party of the Company have
been withheld and paid, and all forms W-2 and 1099 required with respect thereto
have been accurately prepared in all material respects and timely filed.

(c) The Company is not currently the beneficiary of any extension of time within
which to file any Tax Return with respect to the Company. There are no
Encumbrances for Taxes (other than Taxes not yet due and payable) upon any of
the assets of the Company. Since the filing of the Tax Returns for the year
ended December 31, 2005, neither the Company nor Express Check Advance, Inc. has
made or changed any Tax election affecting the Company.

 

-23-



--------------------------------------------------------------------------------

(d) There is no material dispute or claim concerning any Tax liability of the
Company asserted by any Tax authority in writing.

(e) Section 5.19 of the Seller Disclosure Schedule lists all Tax Returns filed
by the Company since December 31, 2003. No Tax Return of the Company is the
subject of a pending audit by any Governmental Entity. The Company has not
waived any statute of limitations in respect of Taxes or agreed to any extension
of time with respect to a Tax assessment or deficiency.

(f) The Company is not a party to or bound by any Tax allocation or sharing
agreement.

(g) The Company does not engage in a trade or business in a jurisdiction other
than in the State of South Carolina, and no Government Entity has ever claimed
in writing that the Company is or was required to file Tax Returns or pay Taxes
in a jurisdiction in which it does not currently file Tax Returns and pay Taxes.

(h) The Company does not have any liability for the Taxes of any Person (other
that the Company) as a transferee or successor, by contract or otherwise.

(i) The unpaid Taxes of the Company (A) did not, as of the date of the Balance
Sheet, exceed the reserve for Tax Liability set forth on the face of the Balance
Sheet (rather than in any notes thereto) and (B) will not exceed that reserve as
adjusted for the passage of time through the Closing Date in accordance with the
past custom and practice of the Company in filing its Tax Returns. Since the
date of the Balance Sheet, the Company has not incurred any liability for Taxes
outside the Ordinary Course of Business.

5.20 Fees and Commissions. No broker, finder, or other Person is entitled to any
brokerage fees, commissions, or finder’s fees for which Buyer could become
liable or obligated in connection with the transactions contemplated hereby by
reason of any action taken by Seller.

5.21 No Guaranties. The Company is not liable for any obligation or liability of
Seller or any of its Affiliates (excluding the Company).

5.22 Leased Vehicles. Section 5.22 of the Seller Disclosure Schedule lists all
of the vehicles leased by or on behalf of the Company for use by the Business
Employees as of the date hereof (“Leased Vehicles”). The Leased Vehicles are in
good working condition, reasonable wear and tear excepted, and constitute all of
the vehicles used in connection with the Business as presently conducted.

5.23 Leased Copiers. Section 5.23 of the Seller Disclosure Schedule lists all of
the copiers and related equipment leased by or on behalf of the Company as of
the date hereof (“Leased Copiers”). The Leased Copiers are in good working
condition, reasonable wear and tear excepted.

5.24 Transactions with Related Parties. Section 5.24 of the Seller Disclosure
Schedule lists all transactions occurring during the past two years between the
Company and any Affiliate

 

-24-



--------------------------------------------------------------------------------

thereof. No officer, director or other Affiliate of the Company is indebted to
the Company for money borrowed or other loans or advances (except for advances
of business expenses in the Ordinary Course of Business).

5.25 Books and Records. The books and records of accounts of the Company
relating to the conduct of the Business (i) are in all material respects true,
complete and correct, (ii) have been maintained on a basis consistent with prior
years, (iii) state in reasonable detail and accuracy and fairly reflect the
transactions and dispositions of the assets of the Company, and (iv) accurately
and fairly reflect in all material respects the basis for the Financial
Statements.

5.26 Disclosure. There is no fact known to the Seller or the Company, after
reasonable inquiry, that has not been disclosed to Buyer which constitutes or
would reasonably be expected to cause a Material Adverse Effect with respect to
the Company or the Business.

ARTICLE VI

REPRESENTATIONS AND WARRANTIES OF BUYER

As an inducement to Seller to enter this Agreement and to consummate the
transactions contemplated hereby, Buyer represents and warrants to Seller as
follows:

6.1 Organization. Buyer is a Missouri corporation duly organized, validly
existing, and in good standing under the laws of Missouri and has all requisite
corporate power and authority to own, lease, and operate its properties and to
carry on its business as is now being conducted.

6.2 Authority Relative to this Agreement. Buyer has all corporate power and
authority necessary to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution and delivery of this Agreement
and the consummation of the transactions contemplated hereby have been duly and
validly authorized by the board of directors of Buyer and no other corporate
proceedings on the part of Buyer are necessary to authorize this Agreement or to
consummate the transactions contemplated hereby. This Agreement has been duly
and validly executed and delivered by Buyer, and constitutes a valid and binding
agreement of Buyer, enforceable against Buyer in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, moratorium, or other similar laws affecting or relating to
enforcement of creditors’ rights generally or general principles of equity.

6.3 Consents and Approvals; No Violation. The execution and delivery of this
Agreement by Buyer, and the consummation by Buyer of the transactions
contemplated hereby, do not:

(a) conflict with or result in any breach of Buyer’s Governing Documents;

(b) result in a default (including with notice, lapse of time, or both), or give
rise to any right of termination, cancellation, or acceleration, under any of
the terms, conditions, or provisions of any note, bond, mortgage, indenture,
agreement, lease, or other instrument or obligation to which Buyer is a party or
by which Buyer or any of its assets may be bound, except

 

-25-



--------------------------------------------------------------------------------

for such defaults (or rights of termination, cancellation, or acceleration) as
to which requisite waivers or consents have been, or will prior to the Effective
Time be, obtained or which if not obtained or made would not, individually or in
the aggregate, prevent or materially delay the consummation of the transactions
contemplated by this Agreement;

(c) violate any Law or Order applicable to Buyer or any of its respective
assets;

(d) require any declaration, filing, or registration with, or notice to, or
authorization, consent, or approval of any Governmental Entity, other than
(i) the Required Regulatory Approvals required to be obtained by Buyer, if any,
which Buyer will obtain on or prior to Closing, or (ii) such declarations,
filings, registrations, notices, authorizations, consents, or approvals which,
if not obtained or made, would not, individually or in the aggregate, prevent or
materially delay the consummation of the transactions contemplated by this
Agreement.

6.4 Fees and Commissions. No broker, finder, or other Person is entitled to any
brokerage fees, commissions, or finder’s fees for which Seller could become
liable or obligated in connection with the transactions contemplated hereby by
reason of any action taken by Buyer.

ARTICLE VII

COVENANTS OF THE PARTIES

7.1 Access to Information. For a period of seven years after the Closing Date,
each Party and its representatives will have reasonable access to all of the
books and records relating to the Business or the Membership Interests,
including all employee records relating to the Business, in the possession of
the other Party to the extent that such access may reasonably be required by
such Party in connection with matters relating to or affected by the operation
of the Business. Such access will be afforded by the Party in possession of such
books and records upon receipt of reasonable advance notice and during normal
business hours; provided, however, that (i) any review of books and records will
be conducted in such a manner as not to interfere unreasonably with the
operation of the business of any Party or its Affiliates, (ii) no Party will be
required to take any action which would constitute a waiver of the
attorney-client privilege, and (iii) no Party need supply the other Party with
any information which such Party is under a contractual or other legal
obligation not to supply. The Party exercising the right of access hereunder
will be solely responsible for any costs or expenses incurred by it pursuant to
this Section 7.1. If the Party in possession of such books and records desires
to dispose of any such books and records prior to the expiration of such
seven-year period, such Party will, prior to such disposition, give the other
Party a reasonable opportunity at such other Party’s expense to segregate and
take possession of such books and records as such other Party may select.

7.2 Expenses. Except to the extent specifically provided herein, all costs and
expenses incurred in connection with this Agreement and the transactions
contemplated hereby will be borne by the Party incurring such costs and
expenses. Seller will pay all broker, finder or other fees incurred by Seller or
the Company in connection with the transaction contemplated by this Agreement.
Buyer will pay all broker, finder or other fees incurred by Buyer in connection
with the transaction contemplated by this Agreement.

 

-26-



--------------------------------------------------------------------------------

7.3 Further Assurances. Subject to the terms and conditions of this Agreement,
each of the Parties will use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, all things, necessary,
proper, or advisable to consummate and make effective the transactions
contemplated hereby, including using commercially reasonable efforts to obtain
satisfaction of the conditions precedent to each Party’s obligations hereunder
within its reasonable control. Neither Party will, without the prior written
consent of the other Party, take any action which would reasonably be expected
to prevent or materially impede, interfere with or delay the transactions
contemplated by this Agreement. From time to time after the date hereof, Seller
will, at its own expense, execute and deliver such documents to Buyer as Buyer
may reasonably request in order to more effectively consummate the transactions
contemplated hereby.

7.4 Public Statements. Each Party will consult with the other prior to issuing
any public announcement, statement, or other disclosure with respect to this
Agreement or the transactions contemplated hereby, except as may be required by
Law or Nasdaq rules.

7.5 Consents and Approvals. Seller and Buyer will and will cause their
respective Affiliates to cooperate with each other and use commercially
reasonable efforts to (i) promptly prepare and file all necessary applications,
notices, petitions, and filings (including the applications or notices for the
Required Regulatory Approvals), and (ii) obtain at the earliest reasonably
practicable date the consents, approvals, and authorizations of all Governmental
Entities, and other Persons, in each case to the extent necessary or advisable
to consummate the transactions contemplated by this Agreement or as required by
the terms of any note, bond, mortgage, indenture, deed of trust, license,
permit, contract, lease, or other instrument to which Seller, the Company or
Buyer or any of their respective Affiliates is a party or by which any of them
is bound. Seller will obtain all landlord Consents required in connection with
the possession of the Leased Real Property by the Company and Buyer following
the Closing, and will pay any fees and make necessary concessions in connection
therewith. Seller and Buyer each will have the right to reasonably review in
advance all characterizations of the information relating to it or its
respective Affiliates or the transactions contemplated by this Agreement which
appear in any filing made by the other or any of its Affiliates in connection
with the transactions contemplated hereby.

7.6 Tax Matters.

(a) All transfer, documentary, stamp, registration, sales and use taxes,
including real property conveyance taxes, incurred in connection with this
Agreement and the transactions contemplated hereby (collectively, the “Transfer
Taxes”) will be paid by Seller, and Seller, at its own expense, will file, to
the extent required by applicable Law, all necessary Tax Returns and other
documentation with respect to all such Transfer Taxes, and, if required by
applicable Law, Buyer will join in the execution of any such Tax Returns or
other documentation after review and comment.

(b) Buyer will prepare or cause to be prepared and file or cause to be filed all
Tax Returns of the Company that are filed on or after the Closing Date. Buyer
will permit Seller to review and comment upon, at least 10 days prior to filing,
all such Tax Returns that relate entirely or in part to periods preceding the
Closing Date.

 

-27-



--------------------------------------------------------------------------------

(c)(i) Buyer, the Company and Seller shall cooperate fully, as and to the extent
reasonably requested by the other Party, in connection with the filing of Tax
Returns pursuant to this Section 7.6 and any audit, litigation or other
proceeding with respect to Taxes. Such cooperation shall include the retention
and (upon the other Party’s request and at the other Party’s expense) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder. The Seller shall, and after the Closing Date,
the Buyer shall cause the Company to (A) retain all books and records with
respect to Tax matters pertinent to the Company relating to any taxable period
beginning before the Closing Date until the expiration of the statute of
limitations (and, to the extent notified by Buyer or Seller, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) give the other Party
reasonable written notice prior to transferring, destroying or discarding any
such books and records and, if the other Party so requests, the Company or
Seller, as the case may be, shall allow the other Party to take possession of
such books and records. (ii) Buyer and Seller further agree, upon request, to
use commercially reasonable efforts to obtain any certificate or other document
from any Governmental Entity or any other Person as may be necessary to
mitigate, reduce or eliminate any Transfer Taxes.

(d) As of the Effective Time, the Company will be released from, and will not
have any liability under, any tax-sharing or similar agreement or arrangement
among the Company, any Tax Affiliate or otherwise.

(e) Notwithstanding any provision of Article VIII to the contrary, Seller will
indemnify the Buyer Indemnified Persons and hold them harmless from and against
any loss, claim, liability, expense, or other damage attributable to (i) all
Taxes (or non-payment thereof) of the Company for all taxable periods ending on
or before the Closing Date and the portion of such period to the Closing Date
for any taxable period that includes (but does not end on) the Closing Date (the
“Pre-Closing Tax Period”), and (ii) any and all Taxes of any person (other than
the Company) imposed on the Company as a transferee or successor, by contract or
pursuant to any law, rule or regulation, which Taxes relate to an event or
transaction occurring before the Closing. Seller will reimburse Buyer for any
Taxes of the Company that are the responsibility of Seller pursuant to this
Section 7.6(e) within fifteen (15) business days after payment of such Taxes by
the Buyer Indemnified Person.

(f) In the case of any taxable period that includes (but does not end on) the
Closing Date (a “Straddle Period”), the amount of any Taxes based on or measured
by income or receipts of the Company for the Pre-Closing Tax Period shall be
determined based on an interim closing of the books as of the close of business
on the Closing Date, and the amount of other Taxes of the Company for a Straddle
Period that relates to the Pre-Closing Tax Period shall be deemed to be the
amount of such Tax for the entire taxable period multiplied by a fraction the
numerator of which is the number of days in the taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

(g) Buyer and Seller further agree, upon request, to provide the other Party
with all information that either Party may be required to report pursuant to
Code Section 6043A, or Treasury Regulations promulgated thereunder.

 

-28-



--------------------------------------------------------------------------------

7.7 Employees and Employee Benefits. The following applies with respect to the
Business Employees:

(a) From and after the Effective Time, the Business Employees will accrue no
additional benefits, service credit or vesting credit under, and will not
continue to be eligible to participate, in any Benefit Plan or Benefit
Arrangement of Seller or its Affiliates, except (i) for accrued vacation and
paid-leave or sick days which shall become the obligation of the Company as of
the Effective Time, and for which Buyer will receive credit as a Prorated Item
under Section 7.14 in an amount equal to 50% of the amount accrued by the
Company for such benefits as of the Closing Date; and (ii) as provided in the
Transition Services Agreement. Seller will remain responsible for liabilities
accrued with respect to the Business Employees or former employees of the
Company for service through the Effective Time under any Benefit Plan or Benefit
Arrangement of Seller, the Company or its Affiliates.

(b) Seller will be responsible, with respect to the Business, for performing and
discharging all requirements under the WARN Act and under applicable state and
local laws and regulations for the notification of its employees of any
“employment loss” within the meaning of the WARN Act which occurs prior to the
Effective Time.

(c) Seller is responsible for all liabilities arising under COBRA and for
extending and continuing to extend COBRA Continuation Coverage with respect to
all Business Employees whose employment terminates or is terminated prior to the
Effective Time (and for such Business Employees’ qualified beneficiaries).

(d) The participation of all Business Employees participating in a Benefit Plan
that is a Code Section 125 Cafeteria plan will terminate as of the Effective
Time.

(e) The provisions of this Section 7.7 are not, and will not be construed as
being, for the benefit of any Person other than the Parties hereto, and are not
enforceable by any Persons (including Business Employees) other than such
Parties.

7.8 Transition Services. Seller agrees to provide certain services (the
“Transition Services”), to the Company following the Effective Time in
accordance with the terms of the Transition Services Agreement between Seller
and Buyer executed simultaneously with this Agreement.

7.9 Non-Compete; Non Solicitation.

(a) During the period beginning on the Closing Date and for five (5) years
thereafter (the “Non-Compete Period”), Seller shall not, and shall not permit
its Affiliates to, directly or indirectly, own, manage, control, participate in,
consult with, render services for, or in any manner engage in or represent any
business within the State of South Carolina that is directly competitive with
the Business as such Business is being conducted on the date of this Agreement
(except for ownership of three percent (3%) or less of any Person whose
securities have been registered under the Securities Act or Section 12 of the
Securities Exchange Act of 1934, as amended).

 

-29-



--------------------------------------------------------------------------------

(b) During the Non-Compete Period, Seller shall not, and Seller shall cause its
Affiliates not to, directly or indirectly through another Person, (i) induce or
attempt to induce any Business Employee of or consultant to the Company to leave
the employ of the Company, or in any way interfere with the relationship between
the Company, on the one hand, and any Business Employee or consultant thereof,
on the other hand, provided, however, the foregoing shall not prohibit Seller or
its Affiliates from conducting general solicitations for employees or
consultants; or (ii) induce or attempt to induce any customer, supplier,
licensee or other business relation of the Company to cease doing business with
the Company or in any way interfere with the relationship between any such
customer, supplier, licensee or business relation, on the one hand, and the
Company, on the other hand.

(c) If, at the time of enforcement of this Section 7.9, a court of competent
jurisdiction holds that the restrictions stated herein are unreasonable under
the circumstances then existing, the Parties agree that the maximum period,
scope or geographical area enforceable by such court shall be substituted for
the stated period, scope or area. The Parties acknowledge that money damages may
be an inadequate remedy for any breach of this Section 7.9. Therefore, in the
event of a breach or threatened breach of this Section 7.9, Buyer or the Company
may, in addition to other rights and remedies existing in their favor, apply to
any court of competent jurisdiction for specific performance and/or injunctive
or other relief in order to enforce, or prevent any violations of, the
provisions of this Section 7.9.

(d) Notwithstanding anything in this Section 7.9 to the contrary, it shall not
be deemed a violation of this Section 7.9 if Seller or its Affiliates engage in
business in South Carolina that is competitive with the Business if such
engagement is the result of, and after the closing of, an Excluded Transaction.
For purposes of this subparagraph (d), an “Excluded Transaction” means: (i) the
sale of all or substantially all of the assets of the Seller or any of its
Affiliates to a third party; or (ii) a transaction or series of transactions
that results in the current members of Seller or any Affiliate of Seller owning,
in the aggregate, less than 50% of the ownership or voting interests in Seller
or such Affiliate, as applicable, following such transaction or series of
transactions; and where, in the case of each of clauses (i) and (ii), the
Seller’s successor or the third party, as applicable, has significant operations
both inside and outside the State of South Carolina.

(e) Notwithstanding anything in this Section 7.9 to the contrary, it shall not
be deemed a violation of this Section 7.9 if Seller or its Affiliates acquires
another Person or business with operations in South Carolina that are
competitive with the Business so long as (i) the competitive South Carolina
operations of the acquired Person or business account for less than 30% of the
total acquired business operations (measured by numbers of branches), and
(ii) Seller and its Affiliates, including the acquired Person or business do not
expand their business operations in South Carolina in any material respect in
violation of this Section 7.9 after the date of the acquisition by Seller or its
Affiliate.

7.10 [Reserved.]

7.11 Cash of Company; Bank Accounts. Seller will require the Company to have an
aggregate of $102,000 cash on hand in the stores and in the “store” operating
bank accounts on the Closing Date. Seller will retain ownership of all
“corporate” bank accounts, including all

 

-30-



--------------------------------------------------------------------------------

moneys therein and obligations with respect to checks drawn thereon as of the
Effective Time, and the Company will retain ownership of all “store” operating
bank accounts. Seller will retain all moneys in the “store” operating bank
accounts and all cash in the stores in excess of $102,000 in the aggregate.
Seller will retain all deposits made prior to the Effective Time and will retain
all obligations with respect to checks drawn thereon or transfers therefrom as
of the Effective Time. Seller, Buyer and the Company will take all reasonable
actions as may be necessary after the Closing (i) to transfer all “corporate”
bank accounts to Seller, (ii) to change signatories on all “store” operating
bank accounts to persons designated by Buyer, and (iii) to reconcile all moneys
in and checks and other deductions from the corporate and store operating bank
accounts as of the Effective Time. Within 90 days after the Closing Date, Seller
and Buyer will agree to a final reconciliation of those accounts and will make
any payment to the other required to give effect to this Section 7.11.

7.12 [Reserved.]

7.13 Audited Financial Statements. Seller will cooperate with Buyer and its
independent auditors in the preparation of any audited financial statements of
the Company and the Business for any periods prior to the Closing Date in
accordance with the requirements of the Securities and Exchange Commission. The
costs of preparing any audited financial statements of the Company (or the
acquired Business) will be borne by Buyer. Seller will use its best efforts to
cause Seller’s accountants, HLB Gross Collins, P.C., to cooperate with Buyer, at
Buyer’s expense, in reviewing and preparing any financial statements required by
this Section or in any other review of the financial statements of the Company.

7.14 Prorated Items. Within 45 days after the Closing Date, Buyer and Seller
will jointly prepare a final accounting of the Company’s expenses described on
Exhibit 7.14 for the month in which the Closing has occurred (collectively, the
“Prorated Items”). To the extent Seller has paid any expenses of the Company
under the Prorated Items that relate to a period extending beyond the Effective
Time, those items shall be prorated for the month and Buyer shall reimburse
Seller for the portion of each expense attributable to periods after the
Effective Time. To the extent Buyer pays any expenses in connection with the
Prorated Items for any period before the Effective Time, those items shall be
prorated for the month and Seller shall reimburse Buyer for the portion of each
expense attributable to periods before the Effective Time. Seller and Buyer will
cooperate in computing any Prorated Items that cannot be determined within the
45-day period described above.

7.15 Seller Assumed Contracts. Effective as of the Closing Date, Seller will
assume, perform and hold the Company and Buyer harmless against any and all
obligations of the Company under all Seller Assumed Contracts. For purposes of
this Section 7.15, Seller Assumed Contracts are all Business Agreements of the
Company (whether or not listed on Section 5.13 or 5.14 of the Seller Disclosure
Schedule), other than those Business Agreements listed on Exhibit 7.15.
Notwithstanding any provision of Article VIII to the contrary, Seller will
indemnify the Buyer Indemnified Persons and hold them harmless from and against
any loss, claim, liability, expense, or other damage attributable to any Seller
Assumed Contracts. Seller will reimburse Buyer or the Company for any expenses
paid or incurred by the Company under the Seller Assumed Contracts within
fifteen (15) days after Buyer or the Company gives notice to Seller of the
payment or incurrence thereof by Buyer or the Company.

 

-31-



--------------------------------------------------------------------------------

7.16 Payables and Other Expenses of the Business. Seller will pay, or reimburse
Buyer or the Company for, all trade payables, all accrued liabilities, all
employee expenses, all other operating costs, expenses and liabilities of the
Company incurred but not paid prior to the Effective Time, whether or not
reflected on the Balance Sheet. Any Prorated Items paid by Seller or the Company
prior to the Effective Time will be subject to proration as provided in
Section 7.14. Seller’s obligations under this Section 7.16 will terminate on
December 31, 2008, other than with respect to any items subject to this
Section 7.16 that have been identified in writing by Buyer to Seller on or
before December 31, 2008 that remain unpaid by Seller as of that date.

7.17 Mail. All mail relating to the Business or the Company that is delivered to
Seller after the Closing Date will be promptly delivered by Seller to the
Company.

ARTICLE VIII

INDEMNIFICATION

8.1 Survival of Representations and Warranties. The representations and
warranties of Seller set forth in Sections 5.1, 5.2, 5.9, 5.10, 5.12, 5.13, 5.17
and 5.19 (the “Core Seller Representations”) and all related rights to
indemnification under this Article VIII will survive the Closing until the fifth
anniversary of the Closing Date (except for any claims for Indemnifiable Losses
(as defined below) made prior to that date, which claims shall continue after
that date until finally resolved). All other representations and warranties of
the Parties contained in this Agreement (the “Standard Representations”) and all
related rights to indemnification under this Article VIII will survive the
Closing and will expire on December 31, 2008 (except for any claims for
Indemnifiable Losses (as defined below) made prior to that date, which claims
shall continue after that date until finally resolved).

8.2 Indemnification.

(a) Subject to Section 8.4 hereof, from and after the Closing, Seller will
indemnify, defend, and hold harmless each Buyer Indemnified Person from and
against any and all Claims and Losses (each, an “Indemnifiable Loss”) asserted
against or suffered by a Buyer Indemnified Person relating to, resulting from,
or arising out of (i) any breach by Seller of any covenant or agreement of
Seller contained in this Agreement, or (ii) any breach by Seller of the
representations and warranties of Seller contained in this Agreement.

(b) Subject to Section 8.4 hereof, from and after the Effective Time, Buyer will
indemnify, defend, and hold harmless each Seller Indemnified Person from and
against any and all Indemnifiable Losses asserted against or suffered by a
Seller Indemnified Person relating to, resulting from, or arising out of (i) any
breach by Buyer of any covenant or agreement of Buyer contained in this
Agreement, (ii) any breach by Buyer of the representations and warranties of
Buyer contained in this Agreement, and (iii) subject to Section 8.2(a), any and
all liabilities and obligations associated with the operation of the Business by
the Company from and after the Effective Time.

 

-32-



--------------------------------------------------------------------------------

(c) Any Person entitled to receive indemnification under this Agreement (an
“Indemnitee”) having a claim under these indemnification provisions will make a
good faith effort to mitigate any Losses.

8.3 Indemnification Procedures.

(a) If any Indemnitee receives notice of the assertion or commencement of any
Claim by any Person who is neither a Party to this Agreement nor an Affiliate of
a Party to this Agreement with respect to an Indemnifiable Loss (a “Third Party
Claim”), the Indemnitee will give the party from whom indemnification is sought
pursuant to Section 8.2(a) or Section 8.2(b) (an “Indemnifying Party”) prompt
written notice thereof. Such notice will describe the nature of the Third Party
Claim in reasonable detail and will indicate the estimated amount, if
practicable, of the Indemnifiable Loss that has been or may be sustained by the
Indemnitee. The Indemnifying Party will have the right to participate in or, by
giving written notice to the Indemnitee, to elect to assume the defense of any
Third Party Claim at the Indemnifying Party’s own expense and by the
Indemnifying Party’s own counsel (upon acknowledging liability to indemnify the
Indemnitee for any such Third Party Claim).

(b) Defense of Third Party Claims.

(i) Upon acknowledging liability to indemnify the Indemnitee for a Third Party
Claim, the Indemnifying Party may assume the defense of a Third Party Claim
pursuant to Section 8.3(a) upon giving notice to the Indemnitee. If the
Indemnifying Party assumes the defense of a Third Party Claim pursuant to
Section 8.3(a), the Indemnifying Party will appoint counsel reasonably
satisfactory to the Indemnitee for the defense of such Third Party Claim, will
diligently pursue such defense, and will keep the Indemnitee reasonably informed
with respect to such defense. The Indemnitee will cooperate in good faith with
the Indemnifying Party and its counsel, including by permitting reasonable
access to books, records, and personnel, in connection with the defense of any
Third Party Claim (provided, that any out-of-pocket costs incurred by the
Indemnitee in providing such cooperation will be paid by the Indemnifying
Party). The Indemnitee will have the right to participate in such defense at the
Indemnitee’s expense. The Indemnifying Party will have full authority, in
consultation with the Indemnitee, to make all decisions and determine all
actions to be taken with respect to the defense and settlement of the Third
Party Claim, including the right to pay, compromise, settle, or otherwise
dispose of such Third Party Claim at the Indemnifying Party’s expense; provided,
that any such settlement will be subject to the prior consent of the Indemnitee,
which will not be unreasonably withheld or delayed. If a firm offer is made to
settle a Third Party Claim, which the Indemnifying Party desires to accept, the
Indemnifying Party will give written notice to the Indemnitee to that effect. If
the Indemnitee fails to consent to such firm offer within 10 days after its
receipt of such notice, and such firm offer involves only the payment of money,
the maximum liability of the Indemnifying Party with respect to such Third Party
Claim will be the amount of such settlement offer, plus reasonable costs and
expenses paid or incurred by the Indemnitee up to the date of such notice for
which the Indemnifying Party is otherwise liable. In no event will the
Indemnifying Party have authority to agree to any relief binding on the
Indemnitee other than the payment of money damages by the Indemnifying Party
unless agreed to by the Indemnitee.

 

-33-



--------------------------------------------------------------------------------

(ii) Notwithstanding the provisions of Section 8.3(b)(i), the Indemnitee shall
have the right to engage counsel and to control the defense of a Third-Party
Claim if the Indemnifying Party shall not have notified the Indemnitee of its
appointment of counsel and control of the defense of a Third-Party Claim
pursuant to Section 8.3(b)(i).

(iii) Notwithstanding the engagement of counsel by the Indemnifying Party, the
Indemnitee shall have the right, at its own expense, to engage counsel to
participate jointly with the Indemnifying Party in, and to control jointly with
the Indemnifying Party, the defense of a Third-Party Claim if (x) the
Third-Party Claim involves remedies other than monetary damages and such
remedies, in the Indemnitee’s reasonable judgment, could have an effect on the
conduct of the Business, or (y) the Third-Party Claim relates to acts,
omissions, conditions, events or other matters occurring after the Closing Date
as well as to acts, omissions, conditions, events or other matters occurring
prior to the Closing Date.

(iv) If the Indemnitee chooses to exercise its right to appoint counsel under
this Section 8.3(b), the Indemnitee shall deliver notice thereof to the
Indemnifying Party setting forth in reasonable detail why it believes that it
has such right and the name of the counsel it proposes to employ. The Indemnitee
may deliver such notice at any time that the conditions to the exercise of such
right appear to be fulfilled, it being recognized that in the course of
litigation, the scope of litigation and the amount at stake may change. The
Indemnitee shall thereupon have the right to appoint such counsel.

(c) Direct Losses. Any claim by an Indemnitee on account of an Indemnifiable
Loss which does not result from a Third Party Claim (a “Direct Loss”) will be
asserted by giving the Indemnifying Party prompt written notice thereof, stating
the nature of such Direct Loss in reasonable detail and indicating the estimated
amount thereof, if practicable. The Indemnifying Party will have a period of 30
calendar days within which to respond to such claim of a Direct Loss. If the
Indemnifying Party rejects such claim, or does not respond within such 30-day
period, the Indemnitee may seek enforcement of its rights to indemnification
under this Agreement. Any failure by the Indemnifying Party to respond under
this Section 8.3(c) will not constitute an admission by the Indemnifying Party
with respect to the claim asserted.

(d) Upon making any indemnity payment, the Indemnifying Party will, to the
extent of such indemnity payment, be subrogated to all rights of the Indemnitee
against any third party in respect of the Indemnifiable Loss to which the
indemnity payment relates; provided, however, that (i) the Indemnifying Party is
then in compliance with its obligations under this Agreement in respect of such
Indemnifiable Loss and (ii) until the Indemnitee recovers full payment of its
Indemnifiable Loss, any and all claims of the Indemnifying Party against any
such third party on account of said indemnity payment will be subordinated to
the Indemnitee’s rights against such third party.

(e) A failure to give timely notice as provided in this Section 8.3 will not
affect the rights or obligations of any Party hereunder except if, and only to
the extent that, as a result of such failure, the Party which was entitled to
receive such notice was actually prejudiced as a result of such failure.

 

-34-



--------------------------------------------------------------------------------

8.4 Limitations on Indemnification.

(a) Notwithstanding any other provision of this Article VIII, Seller will not
have any indemnification obligations for Indemnifiable Losses under
Section 8.2(a) (other than Indemnifiable Losses resulting from Seller’s failure
to perform any covenant under this Agreement) except to the extent that the
cumulative amount of all Indemnifiable Losses (other than Indemnifiable Losses
resulting from Seller’s failure to perform any covenant under this Agreement)
exceeds $50,000, which excess will be recoverable in accordance with the terms
of this Article VIII.

(b) Notwithstanding any other provision of this Article VIII, Buyer will not
have any indemnification obligations for Indemnifiable Losses under Sections
8.2(b) (other than Indemnifiable Losses resulting from Buyer’s failure to
perform any covenant under this Agreement) except to the extent that the
cumulative amount of all Indemnifiable Losses (other than Indemnifiable Losses
resulting from Buyer’s failure to perform any covenant under this Agreement)
exceeds $50,000, which excess will be recoverable in accordance with the terms
of this Article VIII.

(c) Notwithstanding any other provision of this Article VIII, Seller will not
have any indemnification obligations for Indemnifiable Losses under this
Agreement for any breach of Seller’s Standard Representations in excess of
$3,200,000 from the date of this Agreement until April 15, 2008, or in excess of
$2,200,000 from April 16, 2008 through December 31, 2008 (in each case subject
to claims for Indemnifiable Losses made prior to April 16, 2008 or January 1,
2009, as applicable, that have not been finally resolved as of the applicable
date). Notwithstanding any other provision of this Article VIII, Seller will not
have any indemnification obligations for Indemnifiable Losses under this
Agreement for any breach of the Core Seller Representations in excess of the
Purchase Price, less any amount paid by Seller with respect to an
indemnification obligation relating to any of Seller’s Standard Representations.
Notwithstanding any other provision of this Article VIII, Buyer will not have
any indemnification obligations for Indemnifiable Losses under this Agreement
for any breach of Buyer’s Standard Representations in excess of $3,200,000 from
the date of this Agreement until April 15, 2008, or in excess of $2,200,000 from
April 16, 2008 through December 31, 2008 (in each case subject to claims for
Indemnifiable Losses made prior to April 16, 2008 or January 1, 2009, as
applicable, that have not been finally resolved as of the applicable date).
Nothing in this Article VIII shall limit Buyer or Seller in the amount of
damages that Buyer can recover if it successfully proves intentional fraud or
intentional fraudulent conduct by Seller or the Company in connection with this
Agreement.

(d) No representation or warranty of either Party contained herein will be
deemed untrue or incorrect, and such Party will not be deemed to have breached a
representation, warranty, or covenant, as a consequence of the existence of any
fact, circumstance, action, or event that is disclosed in this Agreement, the
Seller Disclosure Schedule, or any Exhibit to this Agreement.

 

-35-



--------------------------------------------------------------------------------

8.5 Reservation of Rights. All representations, warranties, covenants, and
agreements of Seller and Buyer made in this Agreement, in the Seller Disclosure
Schedule and all agreements, documents and instruments executed and delivered at
the Closing in connection herewith are material to Buyer’s investment decision,
shall be deemed to have been relied upon by the Party to whom they are made, and
shall, subject to Section 8.1, survive the Closing for the periods set forth in
Section 8.1 regardless of any investigation on the part of such party or its
representatives, with all parties hereto reserving their respective rights
hereunder.

8.6 Tax Treatment of Indemnity Payments. Seller and Buyer agree to treat any
indemnity payment made pursuant to this Article VIII as an adjustment to the
Purchase Price for federal, state, and local income tax purposes to the extent
permitted by applicable Law.

8.7 Insurance Coverage. All indemnification payments under this Article VIII
shall be paid by the Indemnifying Party net of any insurance coverage that may
be received by the Indemnified Party.

8.8 Exclusive Remedy. Seller and Buyer acknowledge and agree that, from and
after the Closing, the sole and exclusive remedy for any breach or inaccuracy,
or alleged breach or inaccuracy, of any representation or warranty by Seller or
Buyer in this Agreement will be indemnification in accordance with this
Agreement.

8.9 No Consequential Damages. Indemnifiable Losses under this Article VIII shall
not include any special, consequential, punitive or incidental damages, except
to the extent an Indemnified Person has is liable for any special, consequential
or incidental damages arising from a Third-Party Claim.

ARTICLE IX

MISCELLANEOUS PROVISIONS

9.1 Amendment and Modification. This Agreement may be amended, modified, or
supplemented only by written agreement of Seller and Buyer.

9.2 Waiver of Compliance; Consents. Except as otherwise provided in this
Agreement, any failure of either Party to comply with any obligation, covenant,
agreement, or condition herein may be waived by the Party entitled to the
benefits thereof only by a written instrument signed by the Party granting such
waiver, but such waiver or failure to insist upon strict compliance with such
obligation, covenant, agreement, or condition will not operate as a waiver of,
or estoppel with respect to, any subsequent or other failure.

9.3 Notices. All notices and other communications hereunder will be in writing
and will be deemed given if delivered personally or by facsimile transmission,
or mailed by overnight courier or certified mail (return receipt requested),
postage prepaid, to the Party being notified at such Party’s address on the
signature page hereto, or at such other address for a Party as is specified by
like notice; provided that notices of a change of address will be effective only
upon receipt thereof).

 

-36-



--------------------------------------------------------------------------------

9.4 Assignment. This Agreement and all of the provisions hereof will be binding
upon and inure to the benefit of the Parties and their respective successors and
permitted assigns, but neither this Agreement nor any of the rights, interests,
or obligations hereunder may be assigned by either Party without the prior
written consent of the other Party, which consent will not be unreasonably
withheld, nor is this Agreement intended to confer upon any other Person except
the Parties any rights or remedies hereunder; provided, however, that Buyer may,
without the prior written consent of Seller, assign this Agreement to an
Affiliate of Buyer. No provision of this Agreement creates any third party
beneficiary rights in any employee or former employee of Seller (including any
beneficiary or dependent thereof) in respect of continued employment or resumed
employment, and no provision of this Agreement creates any rights in any such
Persons in respect of any benefits that may be provided, directly or indirectly,
under any employee benefit plan or arrangement except as expressly provided for
thereunder. Seller will provide Buyer written notice 10 days prior to the
effective time of any proposed assignment, whether or not Buyer’s consent is
required in connection therewith.

9.5 Governing Law; Waiver of Jury Trial.

(a) This Agreement is governed by and construed in accordance with the laws of
the State of Delaware (regardless of the laws that might otherwise govern under
applicable principles of conflicts of law) as to all matters, including but not
limited to matters of validity, construction, effect, performance and remedies.

(b) EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT.

(c) The Parties consent and submit to the jurisdiction of any local, state or
federal court located within the City of Charleston, State of South Carolina in
connection with matters arising out of or relating to this Agreement.

9.6 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction will not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction, and to the extent permitted by applicable Law, any
such term or provision will be restricted in applicability or reformed to the
minimum extent required for such term or provision to be enforceable.

9.7 Entire Agreement. This Agreement will be a valid and binding agreement of
the Parties only if and when it is fully executed and delivered by the Parties,
and until such execution and delivery no legal obligation will be created by
virtue hereof. This Agreement, together with the Schedules and Exhibits hereto
and the certificates and instruments delivered under or in accordance herewith
or therewith, embodies the entire agreement and understanding of the Parties in
respect of the transactions contemplated by this Agreement. There are no
restrictions, promises, representations, warranties, covenants, or undertakings
in respect of the transactions contemplated by this Agreement other than those
expressly set forth or referred to herein. This Agreement supersedes all prior
agreements and understandings between the Parties with respect to such
transactions.

 

-37-



--------------------------------------------------------------------------------

9.8 Counterparts. This Agreement, and any certificates and instruments delivered
hereunder or in accordance herewith, may be executed in multiple counterparts
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

9.9 Tax Disclosure. Notwithstanding anything herein to the contrary, the Parties
(and each Affiliate and Person acting on behalf of any Party) agree that each
Party (and each employee, representative, and other agent of such Party) may
disclose to any and all Persons, without limitation of any kind, the
transaction’s tax treatment and tax structure (as such terms are used in Code
Sections 6011 and 6112 and regulations thereunder) contemplated by this
Agreement and all materials of any kind (including opinions or other tax
analyses) provided to such Party or such Person relating to such tax treatment
and tax structure, except to the extent necessary to comply with any applicable
federal or state securities laws. The authorization is not intended to permit
disclosure of any other information including (without limitation) (A) any
portion of any materials to the extent not related to the transaction’s tax
treatment or tax structure, (B) the identities of participants or potential
participants, (C) the existence or status of any negotiations, (D) any pricing
or financial information (except to the extent such pricing or financial
information is related to the transaction’s tax treatment or tax structure), or
(E) any other term or detail not relevant to the transaction’s tax treatment or
the tax structure.

[Remainder of this page left intentionally blank]

 

-38-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have caused this Securities Purchase Agreement
to be signed by their respective duly authorized officers as of the date first
above written.

 

EXPRESS CHECK ADVANCE, LLC   QC FINANCIAL SERVICES, INC. “Seller”   “Buyer” By:
 

/s/ Randall L. McCoy

  By:  

/s/ Darrin J. Andersen

Name:   Randall L. McCoy   Name:   Darrin J. Andersen Title:   Chief Executive
Officer   Title:   President Address:   5959 Shallowford Road   Address:   9401
Indian Creek Parkway   Suite 405     Suite 1500   Chatanooga, TN 37421    
Overland Park, Kansas 66210 Fax:   (423) 894-4518   Fax:   (913) 235-5500

 

-39-